The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (US 5,614,687).
	Regarding claims 12 and 21, Yamada discloses a sound signal processing method and apparatus.  See figure 11, for example.  The sound signal processing method and apparatus, comprising:  an interface configured to receive and to output a sound ‘audio signal’; one or more digital signal processors configured to receive the sound ‘audio signal’ output from the interface and to:  detect a beat in the sound ‘audio signal’ (via Beat Per Minute Detectors 101-103); and perform an effect processing on the sound ‘audio signal’ in accordance with a timing of the detected beat (via Effect Sound Generating Circuit 20; see col. 8, line 7, through col. 9, line 5).
	Regarding claim 13, wherein in obtaining the sound signal, sound signals corresponding to each of a plurality of sound sources are obtained (e.g., left and right channels of a stereo signal); and wherein in performing the effect processing (e.g., panning sound effect via element 20), the effect processing is performed on the sound signal corresponding to each of the plurality of sound sources.  See col. 8, lines 60-65.
	Regarding claim 14, Yamada teaches performing an effect processing, e.g., panning control.  The panning control pans (i.e., moves) a sound image localization of left and right channels of the stereo signal in accordance with the timing of the detected beat.  See col. 8, lines 60-65.  Thus, Yamada 
	Regarding claim 15, the volume of the sound signal is adjusted in accordance with the timing of the detected beat.  See col. 8, lines 13-14, regarding “a panning sound signal generated by varying a stereo balance of an input audio signal at a predetermined interval.”  Note:  changing a stereo balance for right and left channels is adjusting a volume of the respective channels.
	Regarding claim 16, in performing the effect processing (e.g., panning control), the sound signal which corresponds to a first sound signal, is replaced with a sound signal corresponding to a second sound source (e.g., via processing of sound effect circuit 20), which is different in kind from the first sound source in accordance with the timing of the detected beat.  See col. 8, lines 60-65.
	Regarding claim 17, a component in a specific band of the sound signal is extracted (see col. 3, lines 14-17, regarding “BPF 2 extracts a low frequency component (for example, 20-200 Hz) in the input signal”).  The beat detection is performed on the extracted component in the specific band of the sound signal (see col. 3, lines 63-65, regarding “a value of BPM is calculated in the BPM converter 7”).
	Regarding claim 18, in detecting the beat in the sound signal, the beat is detected in real time, on the inputted sound signal.
	Regarding claim 19, a low-frequency component of the sound signal is extracted (see col. 3, lines 14-17, regarding “BPF 2 extracts a low frequency component (for example, 20-200 Hz) in the input signal”).  In performing the effect processing (via element 20), the effect processing is performed on a component other than the low-frequency component of the sound signal in accordance with the timing of the detected beam (e.g., the sound signal which includes the mid and high frequency components of the sound signal).
	Regarding claim 20, in obtaining the sound signal, sound signals of each of a plurality of channels (e.g., left and right channels of a stereo signal) are obtained.  In detecting the beam in the sound signal, .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 5,614,687), as applied to claims 12-15 and 17-21 above, in further view of Sasai et al. (US 2014/0033902).
Yamada discloses the invention as claimed, including a sound signal processing method and apparatus, but fails to specifically teach that a sound signal processor (e.g., figure 11) further includes a memory storing instructions and a processor configured to implement the stored instructions to execute the plurality of tasks of the method.  Sasai discloses a sound signal processing method and apparatus for detecting a beat in a sound signal, wherein the sound signal processing method and apparatus is implemented as a software program stored on a storage medium for execution by a processor to execute the method, in the same field of endeavor, for the purpose of facilitating efficient creation and execution of the method by a manufacturer of the invention (see para. 0013).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Yamada, in view of Sasai, such that the sound signal processor (e.g., figure 11) 
Further regarding claim 2, the processing task calculates levels of sound signals of a plurality of channels (e.g., left and right channels of a stereo signal) and a cross-correlation between the plurality of channels (e.g., necessary for panning control).  The processing task performs the effect processing (e.g., panning control) on the sound signals corresponding to each of the plurality of sound sources.  See col. 8, lines 60-65.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 each disclose a sound signal processor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ, can be reached at telephone number (571)272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        

pwh
February 20, 2021